Citation Nr: 0639634	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-23 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1963 to August 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  The RO denied entitlement to service connection 
for hearing loss.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in October 
2005.  A transcript of his testimony has been associated with 
the claims file.  At the hearing, the veteran submitted a 
medical opinion from his private audiologist, with a waiver 
of review by the agency of original jurisdiction.  

In a February 2005 rating decision, the RO denied the 
veteran's claim of service connection for post-traumatic 
stress disorder (PTSD).  To the Board's knowledge, the 
veteran has not appealed that determination.  


FINDINGS OF FACT

1.  A pre-existing hearing loss, if any, did not increase in 
severity during service.  

2.  The veteran has a current bilateral hearing loss that was 
not shown until many years after discharge from service and 
the preponderance of the medical evidence does not show that 
the veteran's current hearing loss is etiologically related 
to service.  


CONCLUSION OF LAW

Bilateral hearing loss was neither incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In June 2003 and June 2004 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claim, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
February 2004 statement of the case (SOC) and February 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore find that appropriate notice has been given in this 
case.  Further, the claims file reflects that the SOC and 
SSOC contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2006).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection for hearing loss is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.

II.  Service Connection

The veteran asserts that noise exposure during service 
contributed to his current hearing loss.  The veteran also 
maintains that he had a pre-existing hearing loss which was 
undocumented on his service medical records.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304 (2006).  In VAOPGCPREC 3-2003, VA's General 
Counsel held that to rebut the presumption of sound condition 
under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  It was concluded that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 
U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was held that 38 C.F.R. § 
3.304(b) is therefore invalid.  VAOPGCPREC 3-2003 (2003).

Regulations also provide that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2006).

The presumption of aggravation is not applicable unless the 
pre-service disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding 
a claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability or was the result of 
natural progression of the injury or disease.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition 
(as contrasted to the symptoms) has worsened.  See Davis 
(John F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002); 
Hunt, 1 Vet. App. at 296-97.

The Court held that, in cases where a condition is properly 
found to have preexisted service, the Board, in considering 
the pertinent statutory and regulatory framework governing 
the presumption of aggravation, must determine: (1) Whether 
there was a worsening of the disorder during service; and (2) 
if so, whether there was clear and unmistakable evidence that 
the increase in severity was due to the natural progress of 
the disease.  See Crowe v. Brown, 7 Vet. App. 238 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

VA has specifically defined the term "disability" for service 
connection claims involving impaired hearing.  38 C.F.R. § 
3.385.  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385 (2006).

At the outset, the veteran's service medical records appear 
to demonstrate that the veteran's hearing actually improved 
slightly during service.  Specifically, the entrance 
examination in August 1963 revealed hearing on audiogram to 
be within normal limits bilaterally through 2000 Hz, and 
slight hearing loss (pure tone threshold of 35 decibels) in 
the right ear at 4000 Hz and a moderately severe hearing loss 
(pure tone threshold of 65 decibels) at 4000 Hz for the left 
ear.  Discharge examination from June 1966 revealed hearing 
on audiogram to be within normal limits bilaterally through 
2000 Hz, and significant improvement of the left ear hearing 
at 4000 Hz to pure tone threshold of 20 db.  Hearing in the 
right ear at 4000 Hz was unchanged.  The August 1963 
examination report did not contain a medical diagnosis and/or 
explanation or written notation to accompany the 
aforementioned hearing loss noted on the 1963 audiogram.  
Thus, it remains unclear whether or not the veteran had a 
pre-existing chronic hearing loss.  Nevertheless, even if the 
Board concedes that the veteran had a pre-existing hearing 
loss, the record does not demonstrate that there was an 
increase in severity during service.  As noted above, there 
is no notation of defective hearing upon entry into service 
in 1963, and the separation examination in 1966 shows 
improvement in the veteran's hearing.  Thus, the veteran's 
claim of service connection based on aggravation of a pre-
existing hearing loss must fail.  

Turning now to the claim of service connection for hearing 
loss on a direct basis, the Board finds that the veteran has 
a current bilateral hearing loss.  At VA audiological 
examination in August 2003, the veteran's diagnostic and 
clinical testing revealed a mild to profound sensorineural 
hearing loss across all frequencies for the right ear and a 
mild to profound sensorineural hearing loss 1000 to 4000 Hz 
for the left ear.  The veteran reported that he was exposed 
to military noise exposure including helicopters, aircrafts, 
rocket launchers, rifles, hand grenades, and machine guns.  
The examiner also noted that the veteran had occupational 
noise exposure including 30+ years of ranching using farm 
equipment such as tractors.  Also, the examiner noted 
recreational noise exposure including chainsaws, tools and 
weapon fire.  Importantly, the VA examiner reviewed the 
veteran's claims file and addressed the discrepancy between 
the pattern of hearing loss noted on the veteran's entry into 
service, compared with the improvement of hearing noted on 
the 1966 audiogram.  The examiner opined that either the 1963 
or the 1966 audiogram did not capture the veteran's true 
threshold at 4000 Hz in the left ear.  Nevertheless, the 
examiner opined that there was no medically sound basis to 
attribute the veteran's post-service hearing loss to in-
service acoustic trauma, and the veteran's hearing loss was 
more properly attributed to post-service causes.  

The Board also finds that the veteran was likely exposed to 
loud noise during service.  Additional service personnel 
records were obtained and associated with the claims file 
indicating, inter alia, that the veteran's active service 
included duty assignments of rifleman and grenadier.  At his 
personal hearing, the veteran testified that he was told upon 
entry into service that he had a hearing problem, but that it 
was never documented.  Additionally, the veteran testified 
that he never wore ear protection during service, but that 
after service he always wore ear protection.  In this regard, 
the Board points out that the veteran is competent to testify 
that he had trouble hearing upon entry into service and that 
he was exposed to gunfire and the like; however, he is not 
competent to determine whether or not he had a hearing loss 
prior to service, as defined by VA regulations, or whether 
his current hearing loss is related to in-service noise 
exposure.  

In October 2005, at his personal hearing, the veteran 
submitted a medical opinion from his private audiologist who 
noted that the veteran had hearing loss since childhood and 
had noise exposure during service.  The private audiologist 
also noted, in complete contrast to the VA examiner's 
reported history, that the veteran had no noise exposure 
outside of the military.  The private examiner opined that 
there was a reasonable medical probability that a significant 
portion of the veteran's hearing loss, especially in the high 
frequencies, was due to in-service noise trauma.  There is no 
indication that the private audiologist had access to the 
veteran's claims file.  

Although the evidence in this case shows an injury in service 
(i.e. acoustic trauma) and the presence of a current 
disability (i.e. bilateral hearing loss), such evidence, 
alone, is insufficient to establish service connection.  
There must be competent evidence establishing an etiological 
relationship between the injury in service and the current 
disability.  After considering all the evidence under the 
laws and regulations set forth above, the Board concludes 
that the veteran is not entitled to service connection for 
bilateral hearing loss because the preponderance of the 
medical evidence is against the claim.  

First, the Board notes that the veteran did not seek 
treatment for bilateral hearing loss for many decades 
following his separation from service.  With regard to the 
decades long evidentiary gap in this case between active 
service and the earliest post-service medical evidence of 
bilateral hearing loss, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  The record in this case does not contain any 
evidence prior to this decade which shows treatment for, or a 
diagnosis of, hearing loss.  Thus, the lack of any objective 
medical evidence of continuing complaints, symptoms, or 
findings for many decades between the period of active duty 
and the first complaints or symptoms of bilateral hearing 
loss is itself evidence which tends to show that bilateral 
hearing loss did not have its onset in service or for many 
years thereafter.

Additionally, a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Second, there are two medical opinions of record, one for, 
and one against the veteran's claim.  The Board finds that 
the August 2003 VA examination report, which does not support 
the veteran's claim, is more persuasive than the private 
opinion.  The VA examiner noted, based on a review of the 
record, as well as the veteran's assertion of in-service 
noise exposure, that there was no medically sound basis to 
attribute the veteran's current hearing loss to acoustic 
trauma during service.  This opinion was based on a review of 
the veteran's claims file, as well as the veteran's assertion 
of both in-service and post-service noise exposure.  

In contrast, although the private audiologist first notes 
that the veteran had a pre-existing hearing loss, that 
assertion was based on the history as reported by the veteran 
and not on any review of the evidentiary record.  Then, the 
private audiologist opined that the veteran's hearing loss 
was due to noise exposure during service.  It also appears 
that this finding is based solely on the veteran's reported 
history of in-service noise exposure and no post-service 
noise exposure.  In other words, it appears that the 
veteran's own rendition of his history was merely recorded 
without any supplementary independent medical opinion 
regarding the accuracy of that history.  Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute medical evidence of the required nexus.  LeShore 
v. Brown, 8 Vet. App. 407, 409 (1995).  

In light of the foregoing, the Board finds that the VA 
opinion is more persuasive, given the examiner's review of 
the record, which indicates no hearing loss during service or 
for many years thereafter.  While the Board does not doubt 
the private audiologist's sincere belief that the veteran's 
hearing loss was due, at least in part, to in-service noise 
exposure, that opinion is lacking objective supporting 
evidence.  Moreover, as the veteran is not a medical expert, 
he is not competent to express an authoritative opinion on 
the issue of medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Thus, after a careful review of the record, the 
Board finds that the preponderance of the evidence is against 
a finding of service connection for hearing loss.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002), 38 
C.F.R. § 4.3 (2006).  


ORDER

Service connection for hearing loss is denied.  



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


